It is asserted in the petition for rehearing that that part of the opinion in this case which referred to the efficacy of the issuance of letters of administration is in direct conflict with the announcement of this Court in *Page 670 
State ex rel. Everette, et al., v. Petteway, 131 Fla. 516,179 So. 666, and reference is made to headnote 15 of that opinion. When the opinion in the cited case is scrutinized it is clear that the Court adopted the rule that the jurisdictional fact of the residence of a deceased person is not conclusively established by the appointment of an administrator and may, therefore, be collaterally attacked, but that "a finding that facts essential to jurisdiction exist" cannot be thus challenged.
In the instant case the rule nisi in prohibition proceeding issued by the circuit court to the county judge's court was served, according to the return, after an inquiry into the facts had been undertaken by the latter and before its conclusion. The action of the circuit judge in quashing the writ upon the return showing these circumstances was proper.
Rehearing denied.
WHITFIELD, TERRELL and BUFORD, J. J., concur.
BROWN, C. J., dissents.